GILDERSLEEVE, P. J.
I concur. In the main charge the rule in reference to absent witnesses was not correctly stated. See Rooder v. Interurban St. Ry. Co., 48 Misc. Rep. 519, 96 N. Y. Supp. 255.
SEABURY, J.
I think that the refusal of the court to charge a request made by the counsel for the defendants justified the jury in concluding that they were to determine the comparative negligence of the parties. I concur in the view that the judgment should be reversed and a new trial ordered, with costs to the appellants to abide the event.